DETAILED ACTION
This office action response the amendment application on 10/20/2021.
Claims 28, and 31-49 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 20 October, 2021.  Claims 28 and 31 have been amended.  Claims 32-49 have been newly added.  Claims 1-27, 29, and 30 have been withdrawn from consideration.  Claims 28, and 31-49 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 28, 31, 40, and 45 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 31-32, 36, 40-41, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over KWON et al. (US 2011/0268087), (hereinafter “Kwon”), in view of Baghel et al. (U.S. Patent Application Publication No. 2013/0148535), (“Baghel”, hereinafter). 
As per Claim 28, Kwon discloses a method comprising: 
receiving, by a user equipment (UE), a sounding reference signal (SRS) transmit trigger from a first communications controller associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]);
the SRS transmit trigger indicating an on-state of a second communications controller associated with a secondary cell ([see, e.g., the A-SRS triggering message including an activation or deactivation of the one more SCells, [0215-0217], and Fig. 7]) and a transmission resource of the second communications controller ([see, e.g., transmission subframe resource allocation information, [0215-0217], and Fig. 7]), 
the second communications controller being different from the first communications controller ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the a secondary serving cell (SCell) are [0094]]);  and 

Kwon doesn’t appear to explicitly disclose: the SRS transmit trigger instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller. 
However, Baghel discloses the SRS transmit trigger instructing the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see, e.g., Upon activation of the Scell, transmits the quality information to the base station 102, which quality information (e.g., Channel Quality Information (CQI), Sounding Reference Signal (SRS) information, Power Head Room (PHR), etc.) associated with the cell is triggered by the UE, uplink grant available upon activation of the S cell over a Physical Uplink Shared CHannel (PUSCH), [0031], and Fig. 1]). 
In view of the above, having the system of Kwon and then given the well-established teaching of Baghel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Baghel. The motivation for doing so would have been to provide various communication services results enhanced the capable of supporting communication for multiple users by sharing the available system resources. (Baghel, ¶ [0005]).
As per Claim 31, Kwon discloses a user equipment (UE) comprising: 
a processor ([see, item 1410, Fig. 14]); and 
a non-transitory computer readable storage medium storing programming for execution by the processor ([see, item 1430, Fig. 14]), the programming including instructions to: 
receive a sounding reference signal (SRS) transmit trigger from a first communications controller associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), the SRS transmit trigger indicating an on-state (i.e., activation state) of a second communications controller associated with a secondary cell ([see, e.g., the A-SRS triggering message including an activation or deactivation of the one more SCells, [0215-0217], and Fig. 7]) and a transmission resource of the second communications controller ([see, e.g., and transmission subframe resource allocation information, [0215-0217], and Fig. 7]), the second communications controller being different from the first communications controller ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the a secondary serving cell (SCell) are [0094]]);  and 
transmit, in response to receiving the SRS transmit trigger, the uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see, e.g., the UE can transmit A-SRS via an activated SCell from among the at least one reconfigured SCell at step S740,  [0103, 0215-0217], and Fig. 7]). 
the SRS transmit trigger instructing the UE to transmit an uplink SRS to the second controller over the transmission resource during the on-state of the second controller.
However, Baghel discloses the SRS transmit trigger instructing the UE to transmit an uplink SRS to the second controller over the transmission resource during the on-state of the second controller ([see, e.g., Upon activation of the Scell, transmits the quality information to the base station 102, which quality information (e.g., Channel Quality Information (CQI), Sounding Reference Signal (SRS) information, Power Head Room (PHR), etc.) associated with the cell is triggered by the UE, uplink grant available upon activation of the S cell over a Physical Uplink Shared CHannel (PUSCH), [0031], and Fig. 1]). 
In view of the above, having the system of Kwon and then given the well-established teaching of Baghel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Baghel. The motivation for doing so would have been to provide various communication services results enhanced the capable of supporting communication for multiple users by sharing the available system resources. (Baghel, ¶ [0005]).




As per Claims 32, 36, Kwon further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller 
As per Claim 40, Kwon discloses a first communications controller comprising: 
at least one processor ([see, item 1410, Fig. 14]); and
a non-transitory computer readable storage medium storing programming for execution by the at least one processor ([see, item 1430, Fig. 14]), the programming including instructions that cause the first communications controller to: 
transmit, to a user equipment (UE), a sounding reference signal (SRS) transmit trigger ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), the SRS transmit trigger indicating an on-state of a second communications controller associated with a secondary cell and a transmission resource of the second communications controller ([see, e.g., the A-SRS triggering message including an activation or deactivation of the one more SCells, [0215-0217], and Fig. 7]), 
wherein the first communications controller is associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), and, 
the second communications controller being different from the first communications controller ([see, e.g., A primary serving cell (PCell) refers to one serving cell being different from the a secondary serving cell (SCell) are [0094]]).  
Kwon doesn’t appear to explicitly disclose: wherein the SRS transmit trigger instructs the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller.
However, Baghel discloses wherein the SRS transmit trigger instructs the UE to transmit an uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller ([see, e.g., Upon activation of the Scell, transmits the quality information to the base station 102, which quality information (e.g., Channel Quality Information (CQI), Sounding Reference Signal (SRS) information, Power Head Room (PHR), etc.) associated with the cell is triggered by the UE, uplink grant available upon activation of the S cell over a Physical Uplink Shared CHannel (PUSCH), [0031], and Fig. 1]). 
In view of the above, having the system of Kwon and then given the well-established teaching of Baghel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Baghel. The motivation for doing so would have been to provide various communication services results enhanced the capable of supporting communication for multiple users by sharing the available system resources. (Baghel, ¶ [0005]).
As per Claims 41, 46,  Kwon further discloses the uplink SRS is for channel estimation of a control channel transmitted by the second communications controller ([see, e.g., the UE sends an SRS (i.e., a reference signal for an uplink channel estimation which may be viewed as a reference signal) to an eNB, [0069-0070]]).
As per Claim 45, Kwon discloses a second communications controller comprising: 

a non-transitory computer readable storage medium storing programming for execution by the at least one processor ([see, item 1430, Fig. 14]), the programming including instructions that cause the second communications controller to: 
receive, from a user equipment (UE) in response to a sounding reference signal (SRS) transmit trigger ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), an uplink SRS over a transmission resource indicated in the SRS transmit trigger during an on-state of the second communications controller ([see, e.g., the A-SRS triggering message including an activation or deactivation of the one more SCells, [0215-0217], and Fig. 7]), and wherein the SRS transmit trigger is received by the UE from a first communications controller associated with a primary cell ([see, e.g., The UE receives an aperiodic SRS (A-SRS) triggering message from PCells (eNB), [0215-0217], and Fig. 7]), 
the SRS transmit trigger indicating the on-state of the second communications controller associated with a secondary cell and the transmission resource of the second communications controller ([see, e.g., the UE can transmit A-SRS via an activated SCell from among the at least one reconfigured SCell at step S740,  [0103, 0215-0217], and Fig. 7]).
Kwon doesn’t appear to explicitly disclose: the SRS transmit trigger instructing the UE to transmit the uplink SRS to the second communications controller over the transmission resource during the on-state of the second communications controller. 
However, Baghel discloses the SRS transmit trigger instructing the UE to transmit the uplink SRS to the second communications controller over the transmission 
In view of the above, having the system of Kwon and then given the well-established teaching of Baghel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Baghel. The motivation for doing so would have been to provide various communication services results enhanced the capable of supporting communication for multiple users by sharing the available system resources. (Baghel, ¶ [0005]).

Claims 33, 37, 42, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Baghel, and further in view of Zhang et al. (U.S. Patent Application Publication No. 2015/0055576), (“Zhang”, hereinafter). 
As per Claims 33, 37, 42, 47, Kwon doesn’t appear to explicitly disclose: wherein the SRS transmit trigger is received in a downlink control information (DCI) signal.
However, Zhang discloses wherein the SRS transmit trigger is received in a downlink control information (DCI) signal ([see, e.g., the uplink grant reference signal received within the DCI, [0013, 0029], and Fig. 1]).
.

Claims 34, 38, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Baghel, and further in view of Marinier et al. (U.S. Patent Application Publication No. 2012/0230268), (“Marinier”, hereinafter).
As per Claims 34, 38, 43, 48, Kwon doesn’t appear to explicitly disclose: wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT.  
However, Marinier discloses wherein the SRS transmit trigger is received using a first radio access technology (RAT), and wherein the uplink SRS is transmitted using a second RAT different from the first RAT ([see, e.g., SR may be multiplexed with the first RAT and the second RAT, [0065], and Fig. 1]).
In view of the above, having the system of Kwon and then given the well-established teaching of Marinier, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Marinier. The motivation for doing so would have been to provide a plurality of RATs for multi-RAT operation results improved sending uplink .

 Claims 35, 39, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Baghel, and further in view of Luo et al. (U.S. Patent Application Publication No. 2015/0181589), (“Luo”, hereinafter).
 As per Claims 35, 39, 44, 49, Kwon doesn’t appear to explicitly disclose: wherein the SRS transmit trigger is received in a licensed band, and wherein the uplink SRS is transmitted in an unlicensed band.  
However, Luo discloses wherein the SRS transmit trigger is received in a licensed band ([see, e.g., RS is configured for an LTE/LTE-A uplink channel in a licensed radio frequency spectrum band, [0164], and Fig. 25]), and wherein the uplink SRS is transmitted in an unlicensed band ([see, e.g., an SRS in the signal in the unlicensed radio frequency spectrum band using the uplink channel, [0013, 0248], and Fig. 25]).
In view of the above, having the system of Kwon and then given the well-established teaching of Luo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Kwon as taught by Luo. The motivation for doing so would have been to provide transmitted in a set of slots and one or more frequency sub-carriers of the uplink channel resource results improve the ability of the base station and UE to cancel interference (Luo, ¶ [0100]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/BERHANU D BELETE/Examiner, Art Unit 2468   /PARTH PATEL/                                         Primary Examiner, Art Unit 2468